Mathews, J.,

delivered the opinion of the court.
This is an appeal from an order of tire court below, by which an opposition of absent creditors, made by their attorney, to the fairness and honesty of the surrender of his property by the insolvent on a charge of fraud, was sustained for the purpose of being legally investigated. J
, , 1ms order is certainly a mere interlocutory judgment, which causes no irreparable injury to the appellant. If there be error in it, this court may correct it on an appeal from any final judgment which may be rendered in the cause.
, It is, therefore, ordered, adjudged and decreed, that the . . 3 jo > appeal be dismissed, at the costs of the appellant.